Order entered May 6, 2022




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00233-CV

         IN THE INTEREST OF C.J.P., O.R.P., B.H.P., CHILDREN

                On Appeal from the 305th Judicial District Court
                             Dallas County, Texas
                    Trial Court Cause No. JC-19-01286-X

                                    ORDER

      The reporter’s record in this accelerated parental termination appeal is

overdue. It was requested March 18, 2022 and first due March 28, 2022. When it

had not been filed by March 30, we directed Pamela Sumler, at the time the

Official Court Reporter for the 305th Judicial District Court, to file the record

within ten days. When it had not been filed by April 19, we ordered Ms. Sumler to

file the record by April 29.

      Ms. Sumler retired after this appeal was filed, and it appears she was

unaware of our April 19th order as the order was sent to her court address.

Although a copy of the order was also sent to the trial court judge and the trial
court coordinator, the Court has received no communication from the trial court

concerning the record.

      Given that Ms. Sumler is now retired and that the reporter’s record is more

than a month overdue, we determine the best course to ensure the record is filed

expeditiously is for the trial court to conduct a hearing at which Ms. Sumler, any

other reporter who recorded any portion of the proceedings, and a reporter

designated by the trial court and who is able to prepare and file the record no later

than May 23, 2022 shall be present. The trial court shall hold the hearing no later

than May 13, 2022 and shall file written findings as to whether the portion of the

proceedings designated by appellant in his March 18 request can be transcribed

and whether the requested exhibits can be included in the record. If any portion of

the proceedings cannot be transcribed and/or any requested exhibit cannot be

included, the trial court shall determine the reason for that. The trial court shall

also determine whether the missing portion and/or exhibit are necessary to the

resolution of the appeal and can be replaced by agreement. See TEX. R. APP. P.

34.6(f). The trial court shall provide the reporters and parties a minimum forty-

eight hours’ notice of the hearing.

      The trial court’s written findings shall be filed in a supplemental clerk’s

record no later than May 16, 2022. A reporter’s record of the hearing shall also

be filed no later than May 16, 2022.
      We DIRECT the Clerk of the Court to send a copy of this order to the

Honorable Cheryl Lee Shannon, Presiding Judge of the 305th Judicial District

Court; Dallas County District Clerk Felicia Pitre; Tracie Broadnax, Court

Coordinator for the 305th Judicial District Court; Ms. Sumler; and, the parties.

      We ABATE the appeal to allow the trial court an opportunity to conduct the

hearing. The appeal will be reinstated no later than May 19, 2022.


                                             /s/    ROBBIE PARTIDA-KIPNESS
                                                    JUSTICE